PROPERTY OPTION AGREEMENT THIS AGREEMENT made and entered into as of the 30th day of June, 2004. BETWEEN: MinQuest Inc., a company having a mailing address at 4235 Christy Way, Reno,Nevada 89509, U.S.A ; (herein called the “Optionor “) OF THE FIRST PART AND: American Goldfields Inc., a company having an office at #200 – 4170 Still Creek Dr, Burnaby, B.C. Canada, V5C 6C6; (herein called the “Optionee “) OF THE SECOND PART WHEREAS the Optionor has represented that it is the sole recorded and beneficial owner in and to the Imperial Property (the “Property”) described in Schedule “A” attached hereto; AND WHEREAS the Optionor, subject to the Net Smelter Royalty reserved to the Optionor, now wishes to grant to the Optionee the exclusive right and option to acquire an undivided 100% right, title and interest in and to the Property on the terms and conditions hereinafter set forth; NOW THEREFORE THIS AGREEMENT WITNESSETH THAT in consideration of the premises, the mutual covenants herein set forth and the sum of One Dollar ($1.00) of lawful money of U.S. currency now paid by the Optionee to the Optionor (the receipt whereof is hereby acknowledged), the Parties hereto do hereby mutually covenant and agree as follows: 1. Definitions The following words, phrases and expressions shall have the following meanings: (a) “After Acquired Properties” means any and all mineral interests staked, located, granted or acquired by or on behalf of either of the parties hereto during the currency of this Agreement which are located, in whole or in part, within one mile of the perimeter of the Property; (b) “Work Commitment” includes all direct or indirect expenses [net of government incentives and net of payments to the Optionor pursuant to paragraph 4 hereof] of or incidental to Mining Operations.The certificate of the Controller or other financial officer of the Optionor, together with a statement of expenditures in reasonable detail shall be prima facie evidence of such expenditures.In the event the commitment is not met on any year, the balance will be due in cash and or free trading stock paid to the Optionor.Any and all excess amounts expended in one year may offset commitments to future commitments; (c) “Facilities” means all mines and plants, including without limitation, all pits, shafts, adits, haulageways, raises and other underground workings, and all buildings, plants, facilities, and other structures, fixtures, and improvements, and all other property, whether fixed or moveable, as the same may exist at any time in, or on the Property and relating to the operator of the Property as a mine or outside the Property if for the exclusive benefit of the Property only. (d) “Force Majeure” means an event beyond the reasonable control of the Optionee that prevents or delays it from conducting the activities contemplated by this Agreement other than the making of payments referred to in Section 4 herein.Such events shall include but not be limited to acts of God, war, insurrection, and inclement weather conditions.Any action or inaction of governmental agencies, inability to obtain any environmental, operating or other permits or approvals, authorizations or consents within 18 months of application assuming continual persistance by the Optionee shall also constitute grounds for Force Majeure; (e) “Mineral Products” means the commercial end products derived from operating the Property as a mine; (f) “Mining Operations” includes: (i) every kind of work done on or with respect to the Property by or under the direction of the Optionee during the Option Period or pursuant to an approved Work Program except expansion of the property boundaries; and (ii) without limiting the generality of the foregoing, includes all work capable of receiving assessment credits pursuant to The Mines and Minerals Act of Nevada and the work of assessment, geophysical, geochemical and geological surveys, studies and mapping, investigating, drilling, designing, examining equipping, improving, surveying, shaft sinking, raising, cross-cutting and drifting, searching for, digging, trucking, sampling, working and procuring minerals, ores and metals, in surveying and bringing any mineral claims to lease or patent, in doing all other work usually considered to be prospecting, exploration, development, a feasibility study, mining work, milling, concentration, bonification or ores and concentrates, as well as the separation and extraction of mineral products; (g) “Net Smelter Royalty” means that Net Smelter Royalty as defined in Schedule “B” attached hereto (“NSR”); (h) “Option” means the option granted by the Optionor to the Optionee to acquire, subject to the NSR reserved to the Optionor, an undivided 100% right, title and interest in and to the Property as more particularly set forth in Section 4. (i) “Option Period” means the period from the date hereof to the date at which the Optionee has performed its obligations to acquire its 100% interest in the Property as set out in Section 4 hereof, which ever shall be the lesser period; (j) “Property” means the mineral claims described in Schedule “A”; (k) “Work Program” means, a program of work reasonably acceptable to both parties in respect of a particular Property, contained in a written document setting out in reasonable detail: (i) an outline of the Mining Operations proposed to be undertaken and conducted on the Property, specifically stating the period of time during which the work contemplated by the proposed program is to be done and performed; (ii) the estimated cost of such Mining Operations including a proposed budget providing for estimated monthly cash requirements in advance and giving reasonable details; (iii) the total estimated cash costs shall be put in escrow each month to cover expenses of Optionor, including but not restricted to cost of initial expansion of claim position by location and filing at an estimated cost of US$5,000 per year: and (iv) the identity and credentials of the person or persons undertaking the Mining Operations so proposed if not the Optionor. reasonably acceptable to both parties hereto. 2. Headings Any heading, caption or index hereto shall not be used in any way in construing or interpreting any provision hereof. 3. Singular, Plural Whenever the singular or masculine or neuter is used in this Agreement, the same shall be construed as meaning plural or feminine or body politic or corporate or vice versa, as the context so requires. 4. Option The Optionor hereby grants to the
